DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VII (directed to Figure 10) in the reply filed on August 26, 2022 (see Remarks REM of 08/26/2022, page 1 part II) is acknowledged.
As all of the pending claims are directed to Species VII, there are no withdrawn claims.

Lack of Rejoinder
As there are no withdrawn claims, there is no Rejoinder of withdrawn claims in this office action.

Allowable Subject Matter
Claims 1, 12-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Brotzmann (DE 102014117098 A1) is considered the closest prior art to the claimed invention of independent claim 1.

Claim 1 claims:
A crane comprising:

a crane boom from which a lifting hook is raisable and lowerable via a hoist rope;

an electric power supply at the lifting hook or at a trolley travelable at the crane boom; and

a drive wheel,

wherein the electric power supply has a generator that is arranged at the lifting hook or at the trolley and that is drivable by a deflection pulley or by a roller or by a rope running around the deflection pulley, and

wherein the drive wheel is rollable in a rope groove of the deflection pulley.

Brotzmann (considered the prior art of record) does not disclose nor would be obvious to the limitation of “wherein the drive wheel is rollable in a rope groove of the deflection pulley”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/